Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: CN 207752170 U is considered the closest prior art and discloses the basic structure of a lens, adhesive with a hole, polyester layer with a hole, buffer layer with a hole, polycarbonate layer, and antistatic layer and all layers having a handle. However, CN 207752170 U does not disclose all the layers as now cited in amended claims 1 and 15 where there is further a solder mask layer, insulating layer and two adhesive layers, the first connecting the buffer layer to the base, and the second connecting the insulating layer to the buffer layer. Further, none of the other cited prior art cures this deficiency so that the invention as claimed is considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANCY R JOHNSON/Primary Examiner, Art Unit 1783